Citation Nr: 0908595	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-32 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 18, 2002, 
for the award of service connection for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from September 1981 to 
September 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for dysthymic 
disorder and assigned an initial 100 percent disability 
rating, effective June 4, 2001.

The appellant appealed the RO's determination with respect to 
the effective date assigned, arguing that an effective date 
in 1998 was warranted.  See June 8, 2004, notice of 
disagreement.  In August 2005, the RO issued a Statement of 
the Case, finding that the June 4, 2001, effective date 
previously assigned for the award of service connection for 
dysthymic disorder was clearly and unmistakably erroneous.  
The RO concluded that the correct effective date was June 18, 
2002.  The appellant perfected her appeal with the submission 
of a timely VA Form 9 in October 2005.  

A hearing at the RO was held in December 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

It is noted that the issue certified to the Board on appeal 
was entitlement to an earlier effective date for a 100 
percent disability rating for dysthymic disorder.  As 
discussed above, however, this matter comes to the Board on 
appeal from the original award of service connection for 
dysthymic disorder.  The appellant has therefore appealed the 
downstream element of the effective date assigned for the 
award of service connection.  

As discussed in more detail below, the Board has concluded 
that an earlier effective date of June 9, 1998, is warranted 
for the award of service connection for dysthymic disorder.  
The initial rating to be assigned from that effective date is 
a question to be decided by the RO in the first instance.  
See Grantham v. Brown, 114 F .3d 1156, 1158 (Fed.Cir.1997) 
(holding that a separate notice of disagreement must be filed 
to initiate appellate review of "downstream" elements such 
as the disability rating assigned); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed.Cir.1997); Collaro v. West, 136 
F.3d 1304, 1308 (Fed.Cir.1998).  Serious jurisdictional 
questions would arise if the Board were to address the 
question of the disability rating to be assigned from June 9, 
1998, because the degree of disability for that period has 
not been subject to an initial adjudication by the RO, nor 
has it been properly appealed.  Grantham, 114 F. 3d at 1158.  
For these reasons, the issue currently in appellate status is 
as set forth on the cover page of this decision.  


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for dysthymic disorder was received by VA on June 9, 1998.


CONCLUSION OF LAW

The criteria for an effective date of June 9, 1998, for the 
award of service connection for dysthymic disorder have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.400 (2008); Pub. L. No. 106-475, 114 Stat. 2096, 2099, 
§7(b); VAOPGCPREC 3-2001 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

The appellant's service treatment records show that in May 
1982 she sought treatment in the mental health clinic for 
"personal problems."  Mental status examination was within 
normal limits but for mild depression.  

At her August 1984 military separation medical examination, 
the appellant endorsed a history of depression or excessive 
worry which the examiner indicated was due to "family 
worry."  No psychiatric abnormalities were identified on 
clinical evaluation.  

On June 9, 1998, the RO received the appellant's original 
application for VA compensation benefits, seeking service 
connection for several disabilities including depression.  

In a July 1998 letter, the RO notified the appellant that it 
was her responsibility to submit or identify pertinent 
evidence, including "medical evidence of a current 
disability."  The appellant thereafter submitted private 
medical evidence showing treatment for various disabilities, 
but such evidence is negative for diagnoses of depression.  

In an August 1998 rating decision, the RO denied service 
connection for depression, finding that the claim was not 
well grounded absent medical evidence showing that the 
appellant currently had depression.  In August 1998, the 
appellant submitted a notice of disagreement with the RO's 
decision, and in January 1999, a Statement of the Case was 
issued.  The appellant, however, failed to perfect an appeal 
within the applicable time period.

In a February 2001 letter, the RO notified the appellant that 
her claim would be reviewed in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See VCAA, § 
7(b), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (providing 
that where an eligible claim is readjudicated under this 
section, the prior decision is treated as though it had never 
been made); see also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA 
Fast Letter 00-87 (Nov. 17, 2000).  She was again advised 
that in order to establish service connection, the evidence 
must show "a current physical or mental disability."  
Thereafter the appellant submitted additional private 
clinical records, all of which were negative for complaints 
or findings of a psychiatric disorder including depression.  

In a June 2001 rating decision, the RO again denied service 
connection for depression, finding that the record on appeal 
lacked competent medical evidence showing that the appellant 
currently had depression.  

The appellant appealed the RO's determination.  In support of 
her appeal, she submitted a June 2002 clinical record showing 
that she had been hospitalized with symptoms of depression.  
The diagnosis was major depressive disorder, single episode, 
severe.  

In October 2002, the appellant was afforded a VA psychiatric 
examination.  The examiner diagnosed the appellant as having 
dysthymic disorder and concluded that such condition was more 
likely than not related to service.  

In a September 2003 rating decision, the RO granted service 
connection for dysthymic disorder and assigned an initial 100 
percent disability rating, effective June 4, 2001, the date 
of the "reconsideration" rating decision.  

In June 2004, the appellant requested the assignment of an 
earlier effective date for the award of service connection 
for depression.  She requested an effective date "back to 
1998."  

In an August 2005 Statement of the Case, the RO concluded 
that the September 2003 rating decision had been clearly and 
unmistakably erroneous in assigning an effective date of June 
4, 2001, for the award of service connection for dysthymic 
disorder.  The RO concluded that the correct effective date 
was June 18, 2002, the date entitlement to service connection 
arose, when the appellant was hospitalized for treatment of 
depression.  

Thereafter, the RO received records from the Social Security 
Administration (SSA) considered in connection with the 
appellant's application for SSA disability benefits.  These 
records include private clinical records showing treatment 
for depression beginning in August 2001.  


Applicable Law

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  An effective date from the day 
following the date of separation from service is authorized 
only if the claim is received within one year from separation 
from service.  38 C.F.R. § 3.400(b)(2) (2008).  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54. 

Analysis

As set forth above, the appellant's original claim of service 
connection for depression was received at the RO on June 9, 
1998.  In an August 1998 rating decision, the RO denied the 
claim on the basis that it was not "well-grounded," as the 
appellant had failed to submit or identify competent evidence 
of a current disability.  Although she was duly notified of 
the RO's decision and her appellate rights, the appellant 
failed to perfect an appeal within the applicable time 
period.  

Although the appellant failed to perfect an appeal of the 
RO's decision, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Among other 
things, that law eliminated the concept of a well-grounded 
claim.  Section 7(b) of the VCAA further provided that a 
claim which had been previously denied as not well grounded 
shall, on the request of the claimant or the Secretary's own 
motion, be readjudicated as if the denial had not been made, 
provided that the denial was one that became final during the 
period beginning on July 14, 1999, and ending on the date of 
enactment of the VCAA, November 9, 2000.  See Pub. L. No. 
106-475, 114 Stat. 2096, 2099, §7(b); see also VAOPGCPREC 3-
2001, published at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001) 
(providing for readjudication of claims, such as this one, 
that became final between July 14, 1999, and November 9, 
2000, and were denied on the basis that they were not well 
grounded).

In a June 2001 rating decision, the RO, on its own 
initiative, readjudicated the claim under section 7(b) of the 
VCAA.  As noted, section 7(b) requires that a claim be 
readjudicated as if the denial, based on a claim being not 
well grounded, had not been made.  While the June 2001 rating 
decision denied service connection for depression, the 
appellant appealed and pursued her appeal on a continuous 
basis until the claim was granted in the September 2003 
rating decision.  Under the facts of this case, therefore, 
the appellant's original June 1998 claim of service 
connection for depression remained pending until it was 
granted by the RO.

According to applicable criteria, the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2008).  In this case, the appellant's 
original claim of service connection for depression was 
received by VA on June 9, 1998.  The next question for 
consideration, therefore, is the date entitlement to service 
connection for dysthymic disorder arose.

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  As discussed 
above, although the appellant's claim was received by VA on 
June 9, 1998, post-service medical evidence submitted in 
connection with the appellant's claim first shows a diagnosis 
of depression in August 2001.  The October 2002 VA medical 
examination report is the earliest evidence providing a link 
between the appellant's post-service depression (or dysthymic 
disorder) and her active service.  

Although the date of the VA examination represented the 
earliest date that the appellant "proved" her claim, that 
date is not synonymous with the date entitlement arose.  At 
least as applied to original claims for benefits, the date 
the evidence is submitted or received is irrelevant when 
considering the effective date of an award, even in 
connection with a claim that is pending for many years.  
McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the VA 
examiner related the appellant's dysthymic disorder to in-
service symptoms of depression.  By so relating, the examiner 
appears to be concluding that the appellant's depression has 
always been related to military service.  In that sense, 
although evidence did not substantiate the claim for service 
connection in this case until the date of the examination, 
entitlement had arisen earlier than the date of that 
examination.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in her favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, and liberally construing the 
record, a conclusion that the preponderance of the evidence 
is against the claim for an effective date earlier than the 
date of the VA examination cannot be made in this case.  In 
view of the foregoing, the Board finds that an effective date 
of June 9, 1998, the date of receipt of the claim for service 
connection, for the award of service connection for dysthymia 
is warranted.  The Board finds that this is the earliest 
effective date which may be assigned.  See 38 C.F.R. 
§ 3.400(b)(2) (2008).


ORDER

An earlier effective date of June 9, 1998, for the award of 
service connection for dysthymic disorder is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


